Citation Nr: 0300646	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-08 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether an October 1993 Administrative Decision was 
clearly and unmistakably erroneous in finding that the 
veteran's character of discharge was a bar to all VA 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from August 1989 to 
September 1990.  A December 1997 rating decision found 
that this service was performed under honorable conditions 
due to the appellant being insane during a period of 
unauthorized absence (UA). 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which found that an 
October 1993 administrative decision was not clearly and 
unmistakably erroneous.  

The Board notes that in December 1997, the veteran filed a 
claim of entitlement to service connection for numerous 
disorders, to include degenerative joint disease (DJD) of 
the knees.  The RO has not addressed the issue of 
entitlement to service connection for DJD of the knees and 
it is referred to the RO for appropriate action.

In July 1999, a notice of disagreement was filed with the 
RO's July 1998 decision to deny service connection for 
Gilbert's Syndrome, tightening of the chest, eye injury, 
bilateral wrist injury, soft tissue injury of the right 
hand, flat feet, bilateral Achilles tendon disorder, low 
back pain, and hip, back, and shoulder injuries.  The 
notice of disagreement was filed by the Military Order of 
the Purple Heart (MOPH), which was not the veteran's 
representative of record at that time.  

In November 1999, the RO notified the veteran that the 
July 1999 "notice of disagreement" was not accepted 
because MOPH was not his representative of record.  The 
November 1999 letter reminded the veteran that a December 
1998 letter had previously informed him that MOPH had 
declined to accept power of attorney and that the Disabled 
American Veterans was his representative of record.  Thus, 
the RO's July 1998 decision with regard to the above-
referenced issues is final and the issues are not 
currently on appeal. 

In addition, it is noted that the July 1998 rating 
decision awarded service connection and a 50 percent 
rating for bipolar disorder, effective from December 1997.  
In August 1998, the veteran filed a notice of disagreement 
with the 50 percent rating assigned and with the effective 
date of service connection for bipolar disorder.  A 
statement of the case was issued in December 1998.  A 
substantive appeal was not filed.  A November 1999 letter 
advised the veteran that his appeal of the effective date 
and the rating assigned for bipolar disorder was closed as 
he had not filed a substantive appeal.  Therefore, the 
only issue currently before the Board is the issue noted 
on the title page.  
     

FINDINGS OF FACT

1.  In an October 1993 administrative decision the 
character of the veteran's discharge was determined to be 
a bar to VA benefits. 

2.  The October 1993 decision did not include the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 1993 administrative decision was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5303 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.12, 3.105, 3.354 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to appeals.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The determination whether there was clear and unmistakable 
error (CUE) in a prior decision is based upon the record 
and the law in effect at the time of the challenged 
decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  Therefore, the duty to assist in evidentiary 
development and the duty to notify the claimant of any 
additional evidence necessary to complete the application 
are not applicable where a CUE is claimed.  Livesay v. 
Principi, 15 Vet. App. 165, 178-9 (2001).

A CUE is defined as "the kind of error, of fact or law, 
that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Review for clear and unmistakable 
error in a prior decision must be based on the record and 
the law as it existed when that decision was made.  
Russell, 3 Vet. App. at 314.

In Russell, the United States Court of Appeals for 
Veterans Claims (Court) propounded a three-pronged test 
for determining when there is clear and unmistakable error 
present in a prior decision.  These are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator, (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated 
must be asserted), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; 
(2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
on the record and law that existed at the time of the 
prior adjudication in question.  See Russell, 3 Vet. 
App. at 313-14.  

In Fugo, the Court refined and elaborated on the 
definition of CUE and pleading requirements, stating:  

CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, 
of fact or of law, that when called to 
the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, 
that the result would have been 
manifestly different but for the 
error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as 
to what the alleged error is and, 
unless it is the kind of error ... 
that, if true, would be CUE on its 
face, persuasive reasons must be given 
as to why the result would have been 
manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of 
validity to otherwise final decisions, 
and that where such decisions are 
collaterally attacked, and a CUE claim 
is undoubtedly a collateral attack, 
the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44 (emphasis in the original).  

Thus, as a threshold matter, a claimant must plead CUE 
with sufficient particularity.  Only if this threshold 
requirement is met does the Board have any obligation to 
address the merits of the CUE claim.  See Phillips v. 
Brown, 10 Vet. App. 25, 30-2 (1997) (distinguishing a 
denial of CUE due to pleading deficiency from a denial of 
CUE on merits).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 
Vet. App. 1, 5 (1999).  Similarly, absent VA's commission 
of "a grave procedural error," see Hayre v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999), the Court has held that the 
VA's breach of its duty to assist cannot form a basis for 
a claim of clear and unmistakable error.  Tetro v. Gober, 
14 Vet. App. 100, 109 (2000).  

In the case at hand, the veteran's service records 
indicate that he had active duty service from August 1989 
to September 1990.  In September 1990, he was discharged 
under other than honorable conditions.  There were no 
other periods of active duty service.  In February 1993, 
the appellant filed a claim for service connection for 
bipolar disorder.

In a February 1993 letter, the RO advised the veteran that 
entitlement to VA benefits was contingent upon discharge 
from the military under conditions other than 
dishonorable.  He was advised that if service was 
terminated by an other than honorable discharge, the RO is 
required to examine all relevant facts, and decide if the 
discharge was issued under circumstances which permit or 
prohibit payment of VA benefits.  The RO further advised 
the veteran that the criteria on which all character of 
discharge determinations were based were listed under 
38 C.F.R. § 3.12, a copy of which regulation was enclosed 
for the veteran's reference.  The veteran was then invited 
to submit any evidence, contention, or argument bearing on 
the issue of the character of his discharge.  The RO 
specifically advised the veteran that if the circumstances 
leading to discharge involved frequent or prolonged 
periods of unauthorized absence, the veteran should 
include a statement explaining the reason or reasons for 
the absences.  

The only evidence that the veteran submitted prior to the 
October 1993 administrative decision were private medical 
records which indicated that in 1991 and 1992, he received 
psychiatric treatment.  He was initially seen in September 
1991 for being unable to perform on the job or socially 
due to explosive episodes.  It was also noted that he had 
mood swings and was not compliant with medications.  In 
addition, it was noted that the veteran reported that he 
spent one year in the Marine Corps, but was discharged due 
to fighting; he "spent time in [the] brig."  He also 
admitted to explosive behavior in the past.  He was seen 
in psychiatry on numerous subsequent occasions in 1991 and 
1992.  His diagnoses included dysthymia, bipolar disorder 
and antisocial personality.  An October 1992 clinic note 
indicates that the veteran's case was going to be  closed 
due to a pattern of failed appointments.  It was noted 
that he was last seen in June 1992.  It was also noted 
that he did not have a priority diagnosis, and that his 
diagnosis was dysthymia.    

In an October 1993 Administrative Decision, the RO found 
that the veteran's discharge character for service during 
August 1989 to September 1990 was a bar to VA benefits, 
other than for health care benefits under Title 38, 
Chapter 17.  The RO decision noted that the veteran was 
absent without official leave for 37 days, and that upon 
return to service, he was discharged under other than 
honorable conditions.  The RO decision also noted that at 
his discharge hearing, the veteran submitted a written 
statement indicating that he did not think what he had 
done was serious enough to warrant a discharge.  In 
addition, the RO noted that the veteran reported that he 
had been treated for depression with lithium and that when 
he stopped the medication, he found that he was unable to 
cope with the stress of military life and felt that he had 
no alternative but to leave.

The RO found that entitlement to VA benefits was barred 
for the following reasons:

A review of the claimants service 
medical records disclosed no diagnosis 
or treatment for any mental disorder.  
The claimant may have continued to use 
medication(s) provided to him prior to 
entry into the USMC, and apparently 
suffered serious mental disability many 
years prior to enlisting.  However, 
there is no reported findings while on 
active duty, that the claimant was 
unable to distinguish between right and 
wrong, nor an inability to adhere to 
the right.  His willingness to absent 
himself from his assigned military 
responsibilities for 37 days is 
considered willful and persistent 
misconduct which would bar the claimant 
from eligibility to all VA Benefits.  

In an October 1993 letter, the RO notified the veteran 
that his discharge for the period from August 1989 to 
September 1990 was found to have been issued under 
conditions which constitute a bar to entitlement to all 
gratuitous VA benefits except medical treatment for any 
disability or disabilities which were incurred or 
aggravated by active service during this period.

The veteran's service records indicate that he was UA for 
37 days, between June and July 1990.  In July 1990, he was 
declared a deserter.  Upon his return to service, he was 
charged with violation of Article 86 of the Uniform Code 
of Military Justice.  He requested separation in lieu of 
trial by court-martial.  He was notified that once his 
request was approved, his discharge would be characterized 
as under other than honorable conditions.  In an August 
1990 statement, he indicated that his reason for 
requesting discharge under other than honorable conditions 
to avoid trial by special court-martial, were that he felt 
that what he "did was not serious for a court-martial and 
a dishonorable discharge."  He stated that he realized 
that being UA was a serious offense, but that he had 
reasons for what he did.  He stated that he had been 
diagnosed with manic depression and placed on medication 
for treatment.  The reason he left was that he had been 
off of the medication and could not cope with stress.  He 
left because he felt that he had no other alternative.  He 
stated that he felt that the Marine Corps was a good 
thing, but that his current disposition and personality 
did not agree with the system, and asked that he be 
discharged for the good of the service and to save himself 
and the Marine Corps from any further trouble.  

The veteran's service medical records indicate that his 
enlistment examination, dated in November 1988, noted no 
mental or psychiatric problems.  An April 1990 treatment 
record noted that he reported that depression ran in his 
family and requested to see psychiatry.  He indicated that 
he had cyclic moods; up in association with weight loss, 
insomnia, increased energy, time pressure; and down in 
association with weight gain and increased sleep, among 
others.  He had suicidal ideation, but no intent or plan.  
He was diagnosed with bipolar disorder, referred for 
psychiatric consultation, and started on lithium.  He was 
seen the next day and reported that he felt better on 
lithium.  

The following day the veteran was seen with Lieutenant W., 
regarding field duty and lithium.  He indicated that he 
felt "weak kneed" for 24 hours, but was otherwise feeling 
well.  He was advised that during any field duty, he was 
to avoid dehydration; he was advised that symptoms of 
muscle weakness could be signs of toxicity.  He was seen 
several days later, in April 1990, for diarrhea and 
dehydration.  He reported improvement after having been 
seen.  

During service, the veteran was seen on several occasions 
for lithium level check.  In May 1990, he missed his 
appointment for evaluation secondary to not bringing his 
records to the appointment.  He was to be rescheduled.  
Also in May 1990, he was seen for vomiting, diarrhea, and 
dehydration due to food poisoning.  He was treated and 
instructed on maintaining a good state of hydration while 
on desert operations.  His battery was also instructed to 
observe him while in the desert.  He was given permission 
to participate in desert duties.  

In July 1990, upon his return from UA, he was medically 
examined.  It was noted that he had a history of being on 
lithium for manic depressive illness.  He reported a 
family history of manic depression.  He voiced having 
placed a gun in his mouth while UA.  He had no present 
suicidal ideation.  He readily contracted for no self 
harm.  He was not suicidal or homicidal.  It was 
recommended that he be evaluated for history of manic 
depressive illness and possible use of lithium.  

An August 1990 psychiatric evaluation report indicates 
that the veteran was referred for routine evaluation to 
rule out bipolar disorder.  The veteran reported a history 
of unstable and intense relationships, impulsiveness, 
habitual reckless driving, repeatedly picking fights for 
little or no reason, chronic affective 
lability/instability and moodiness (calm-depressed-angry-
irritable-apathetic . . .), frequent outbursts of anger, 
four to five incidences of suicidal ideation over the 
prior year, including being interrupted while squeezing 
the trigger of a shotgun in his mouth (after which his 
friend promptly beat him up), marked indecision and 
uncertainty as to his own identity and goals in life, and 
chronic feelings of emptiness and boredom.  His history 
was also significant for a high level of casual, often 
quite indiscrete, sexual activity.  The examiner noted 
that the reported mood swings were not consistent with a 
diagnosis of bipolar disorder, but appeared to be more 
characterological.  The extent of alcohol and drug abuse 
was uncertain, but he had had blackouts.  

Examination showed that the veteran was alert and oriented 
times four, cooperative, and spoke freely.  His mood was 
angry, moody, and violent.  His affect was full-ranging.  
He appeared quite egocentric/narcissistic with little 
apparent appreciation for others' point of view, needs, or 
feelings.  He had primitive impulsivity, no insight, poor 
judgment, and was socially inept in terms of long-term 
relationship building.  Cognition was intact.  He 
"[r]eported vivid auditory and visual hallucinations under 
conditions of sensory deprivation (solitary)" . . .  The 
rest of this evaluation report was not available at the 
time of the 1993 Administrative Decision, and subsequent 
searches for a complete report by the National Personnel 
Records Center and the Navy have not been successful in 
locating the complete report.  

The veteran's separation examination did not report any 
psychiatric conditions.  Psychiatric evaluation was noted 
as normal.  

The veteran's representative argues that the October 1993 
Administrative Decision contained CUE because:  1) the 
decision stated that the service medical records showed no 
treatment for any mental disorder; 2) the decision stated 
that the veteran may have been using medication which was 
provided to him prior to entry into service; 3) the 
decision stated that the veteran was unable to cope with 
the stress of military life, rather than the veteran was 
unable to cope with stress; 4) the decision used the wrong 
definition of insanity by stating that there was no 
reported findings that while on active duty, he was unable 
to distinguish right from wrong or was unable to adhere to 
the right.  

The representative also argues that grave procedural error 
was committed because the question of insanity was not 
decided prior to the Administrative Decision.  In 
addition, the representative argues that the RO failed to 
advise the veteran of the basis for its denial, thereby 
precluding the veteran from defending or submitting 
evidence in support of his position.  

Under 38 C.F.R. § 3.12, compensation is not payable to a 
veteran unless the period of service on which the claim is 
based was terminated by discharge or release under 
conditions other than dishonorable.  A discharge for 
willful and persistent misconduct is considered a 
dishonorable discharge, and includes a discharge under 
other than honorable conditions.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  A 
discharge for willful and persistent misconduct is a bar 
to benefits unless it is found that the person was insane 
at the time of committing the offense causing such 
discharge.  38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis 
has been engrafted upon such basic condition, exhibits, 
due to disease, a more or less prolonged deviation from 
his normal method of behavior; or who interferes with the 
peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a).  When a rating agency is concerned with 
determining whether a veteran was insane at the time he 
committed an offense leading to his court-martial, 
discharge or resignation, it will base its decision on all 
the evidence procurable relating to the period involved, 
and apply the definition in 38 C.F.R. § 3.354(a).  
38 C.F.R. § 3.354(b).  

The Board finds that the 1993 Administrative Decision 
contained numerous errors.  The decision was erroneous in 
stating that the service medical records did not show 
treatment or diagnosis of a mental disorder and that the 
veteran may have used medication prior to entry in 
service.  The record clearly establishes treatment for 
psychiatric problems.  While the service medical records 
note a family history of manic depressive illness, there 
is no indication that the veteran used medication or had 
this illness prior to service.  As mentioned above, his 
entrance examination noted no mental defects.  Hence, he 
was sound at enlistment. 

While there clearly were errors in the 1993 decision, the 
Board finds that these errors do not compel the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the errors.  Initially, it is noted that the RO 
clearly advised the veteran of the pertinent regulation 
(38 C.F.R. § 3.12), and advised him to submit any evidence 
to support his claim.  The only evidence the veteran 
submitted was post-service medical records, which noted 
treatment for dysthymia and bipolar disorder in 1991 and 
1992.  The provisions of 38 C.F.R. § 3.12 clearly stated 
that the veteran's character of discharge would not be a 
bar to benefits if he was insane at the time of committing 
the offenses.  However, the veteran never made such a 
claim.  

In addition, in 1993, there was a reasonable basis for 
finding that the veteran's character of discharge was a 
bar to VA benefits.  The veteran was UA for 37 days.  Upon 
his return to the military, he requested an under other 
than honorable conditions discharge in lieu of court-
martial.  At the time of his request for discharge, he 
made no mention of being insane when he went UA.  He 
stated that he requested an under other than honorable 
conditions discharge because he felt that his action was 
not serious enough for a court-martial and a dishonorable 
discharge (a dishonorable discharge under the Uniform Code 
of Military Justice is different than a discharge under 
dishonorable conditions for VA purposes).  He also stated 
that he went UA because he had been off of his medication 
for manic depression, and that he could not cope with 
stress.        

While an examination in July 1990 noted that the veteran 
reported that while UA, he placed a gun in his mouth, this 
does not necessarily lead to the conclusion that at the 
initial time of the commission of the offense, or at all 
times while he was UA, he was suicidal.  In addition, an 
August 1990 psychiatric evaluation reported that the 
veteran had a history of inappropriate behavior, 
depressive mood, irritability, etc.  Moreover, the 
evaluation report, while then incomplete, does note that 
the veteran's symptoms (mood swings, etc.), were not 
consistent with bipolar disorder, but were rather more 
characterological.  Further, his separation examination 
did not report any psychological disorders.  

While post-service records in 1991 and 1992 provide 
psychiatric diagnoses of bipolar disorder and dysthymia, 
this also does not necessarily lead one to the conclusion 
that the veteran was insane at the time of the commission 
of the offense in service.  

In short, there was a reasonable basis for the finding 
that the evidence did not raise the question of insanity 
at the time of the commission of the offense and that the 
evidence supported the finding that the veteran's 
character of discharge was a bar to VA benefits.  It most 
definitely cannot be said that the evidence of record in 
1993, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the errors in the 1993 
decision.

The Board also notes the representative's arguments with 
regard to grave procedural errors.  The record indicates 
that in February 1993, the veteran's claim was considered 
by the adjudication officer, and referred for an 
administrative decision as to eligibility for VA benefits.  
As for the veteran not being notified of the bases for the 
1993 Administrative Decision, the Board finds no merit to 
this argument as the RO provided the veteran with the 
pertinent regulation and advised him, in an October 1993 
letter, that his character of discharge barred him from 
receiving benefits.  The Board concludes that clear and 
unmistakable evidence has not been shown in the 1993 
Administrative Decision.   

In reaching this decision the Board considered the 
representative's argument, citing Hayre v. West, 188 F.3d. 
1327 (Fed. Cir. 1999), that the RO's October 1993 actions 
constituted a "grave procedural error," thus tolling the 
finality of that administrative decision.  The United 
States Federal Circuit has, however, subsequently 
overturned Hayre insofar as it created an exception to the 
rule of finality applicable to VA decisions by reason of 
"grave procedural error."  As the Federal Circuit stated, 
if an additional exception to the rule of finality is to 
be created, it for Congress, and not the Court system to 
create such an exception to the rule.  Cook v. Principi, 
No. 00-7171, slip op at 12 (Dec. 20, 2002) (en banc).


ORDER

The October 1993 Administrative Decision was not clearly 
and unmistakably erroneous.  The benefit sought on appeal 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

